Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          March 9, 2016




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 46753-4-II

                                 Respondent,                  UNPUBLISHED OPINION

          v.

    ROBERT LEONARD,

                                 Appellant.

         BJORGEN, A.C.J. — Robert Leonard appeals his conviction for communication with a

minor for immoral purposes and the legal financial obligations (LFOs) imposed on him at

sentencing. He argues that (1) his defense counsel was ineffective for failing to raise the issue of

corpus delicti, (2) his defense counsel was ineffective for failing to have him mentally evaluated,

while relying on a mental deficiency defense, (3) the trial court erred when it concluded that he

had knowingly, intelligently, and voluntarily waived his Miranda1 rights, and (4) the sentencing

court improperly imposed LFOs, including a discretionary jury demand fee, without first

inquiring into his ability to pay.




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 46753-4-II


       We hold that Leonard does not show ineffective assistance of counsel because (1) the

State produced enough independent evidence at trial to satisfy the corpus delicti, and, therefore,

defense counsel was not deficient for failing to object, and (2) it was a legitimate trial tactic in

this case not to investigate a mental illness, yet to rely on a mental deficiency defense. We also

hold that (3) the trial court’s findings of fact, which are supported by substantial evidence,

support its conclusion of law that Leonard knowingly, intelligently, and voluntarily waived his

Miranda rights, and (4) the sentencing court improperly imposed the $250 jury demand fee.

       Accordingly, we affirm Leonard’s conviction, reverse the jury demand fee as well as any

other discretionary LFOs, and remand for the sentencing court to strike the jury demand fee, any

other discretionary LFOs, and to comply with State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680

(2015) before imposing any discretionary LFOs.


                                               FACTS

       Leonard and C.H., a minor, met on an online chat room via truckersucker.com. They

talked with each other for a little over a year through telephone, e-mail, and text messages. The

majority of the messages concerned performing sexual acts on themselves and their desires to

perform sexual acts on each other. Eventually, C.H.’s mother found their conversations on

C.H.’s cell phone. As a result, police investigated Leonard, who subsequently admitted that he

had sexual communications with C.H. and that he knew C.H. was a minor. Leonard also

admitted to having sexual relationships with two other minor boys. However, one was

discovered to be an adult and the other was never found.

       The State charged Leonard with communication with a minor for immoral purposes for

his interactions with C.H. Leonard opted for a bench trial. Leonard’s incriminating statements

                                                   2
No. 46753-4-II


were admitted at his bench trial after a CrR 3.5 hearing. The trial court found that he had not

been coerced into giving the confessions and that he waived his rights. Based on those findings,

in part, the court concluded that he knowingly, intelligently, and voluntarily waived those rights.

In addition to admitting Leonard’s confessions, the trial court heard the testimony of C.H.,

C.H.’s mother, and the police officers who investigated Leonard. The trial court found Leonard

guilty as charged. At sentencing, the trial court imposed mandatory and discretionary LFOs,

including a $250.00 jury demand fee, for a total amount of $3,742.16. Leonard appeals.

                                             ANALYSIS

                              I. INEFFECTIVE ASSISTANCE OF COUNSEL

        Leonard argues that he received ineffective assistance of counsel because his trial counsel

failed (1) to object and raise the issue of corpus delicti2 and (2) to investigate whether Leonard

had a mental illness, yet relied on that possibility as a defense. We disagree.

1.      Legal Principles

        This court reviews claims of ineffective assistance of counsel de novo. State v. Sutherby,

165 Wash. 2d 870, 883, 204 P.3d 916 (2009). To prevail on an ineffective assistance of counsel

claim, the defendant must show both that (1) defense counsel’s representation was deficient and

(2) the deficient representation prejudiced the defendant. State v. Grier, 171 Wash. 2d 17, 32-33,

246 P.3d 1260 (2011), cert. denied, 135 S. Ct. 153 (2014). If a defendant fails to establish either

prong, this court need not inquire further. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563


2
  The State argues that Leonard waived his corpus delicti argument because he did not object at
trial. Leonard did not raise this issue at trial. However, because he argues that his counsel
ineffectively represented him by failing to raise the corpus delicti issue in the trial court, this is a
constitutional issue that he can raise for the first time on appeal. RAP 2.5(a); State v. Page, 147
Wash. App. 849, 855, 199 P.3d 437 (2008).

                                                   3
No. 46753-4-II


(1996). Representation is deficient “if it falls ‘below an objective standard of reasonableness.’”

Grier, 171 Wash. 2d at 33 (quoting Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984)). Prejudice exists if there is a reasonable probability that except for

counsel’s errors, the result of the proceeding would have differed. Id. at 34.

       We begin with a strong presumption that counsel’s representation was effective. Id. at

33. To demonstrate deficient performance, the defendant must show that, based on the record,

there were no legitimate strategic or tactical reasons for the challenged conduct. State v. Emery,

174 Wash. 2d 741, 755, 278 P.3d 653 (2012). The law affords trial counsel wide latitude in the

choice of tactics. In re Pers. Restraint of Stenson, 142 Wash. 2d 710, 736, 16 P.3d 1 (2001).

Legitimate trial strategy or tactics cannot serve as the basis for a claim of ineffective assistance

of counsel. State v. Kyllo, 166 Wash. 2d 856, 863, 215 P.3d 177 (2009).

2.     Corpus Delicti

       Leonard first argues that there is insufficient independent evidence to prove the corpus

delicti and that he received ineffective assistance of counsel due to his attorney’s failure to object

and raise this issue at trial. We disagree.

       “Corpus delicti means the ‘body of the crime’ and must be proved by evidence sufficient

to support the inference that there has been a criminal act.” State v. Brockob, 159 Wash. 2d 311,

327-30, 150 P.3d 59 (2006) (quoting State v. Aten, 130 Wash. 2d 640, 655, 927 P.2d 210 (1996)).

A defendant’s incriminating statement alone is not sufficient to establish that a crime took place.

Rather, the State is required to present evidence that is independent of the defendant’s

incriminating statement and that corroborates the specific crime described in the incriminating

statement. Id. at 327-30.


                                                  4
No. 46753-4-II


        In determining whether there is sufficient independent evidence, we review the evidence

in the light most favorable to the State. Id. “The independent evidence need not be sufficient to

support a conviction, but it must provide prima facie corroboration of the crime described in a

defendant’s incriminating statement.” Id. (emphasis omitted). “Prima facie corroboration of a

defendant’s incriminating statement exists if the independent evidence supports a ‘logical and

reasonable inference of the facts sought to be proved.’” Id. (quoting Aten, 130 Wn.2d at 656).

“In addition to corroborating a defendant’s incriminating statement, the independent evidence

‘must be consistent with guilt and inconsistent with a hypothesis of innocence.’” Id. at 330

(quoting State v. Lung, 70 Wash. 2d 365, 372, 423 P.2d 72 (1967)). “If the independent evidence

supports ‘reasonable and logical inferences of both criminal agency and noncriminal cause,’ it is

insufficient to corroborate a defendant’s admission of guilt.” Id. (quoting Lung, 70 Wn.2d at

372).

        Felony communication with a minor for immoral purposes is governed by RCW

9.68A.090(2),3 which provides,

        A person who communicates with a minor for immoral purposes is guilty of a class
        C felony . . . if the person communicates with a minor or with someone the person
        believes to be a minor for immoral purposes . . . through the sending of an electronic
        communication.

Division Three of our court described this crime as “communication, by words or conduct that is:

(1) done for immoral purposes, (2) intended to reach a minor, and (3) received by a minor or

someone the person believed to be a minor.” State v. Aljutily, 149 Wash. App. 286, 296, 202 P.3d
3
 RCW 9.68A.090 was amended in 2013. The amendment does not affect the issues in this
matter.

                                                  5
No. 46753-4-II


1004 (2009). An “immoral purpose” is sexual conduct that would be criminal if performed. See

State v. Luther, 65 Wash. App. 424, 427, 830 P.2d 674 (1992).

       Leonard does not dispute that he communicated with C.H., that those communications

were for an immoral purpose, or that C.H. received those communications. Rather, he only

argues that the corpus delicti is absent due to insufficient independent evidence that he intended

his communication to reach a minor. Aljutily, 149 Wash. App. at 296.

       Aside from Leonard’s confession that he intended his immoral communications to reach

a minor, the State presented the following independent evidence: (1) an e-mail exchange in

which Leonard asks C.H. if he is “still serious about coming out [to Washington] after [he’s]

done with school,” Report of Proceedings (RP) at 129, and C.H. responds that he must wait two

years before he can meet Leonard, (2) a message from C.H. to Leonard saying that he had to be

asleep by 1:00 a.m. for school, (3) an e-mail discussing that C.H. was going to “band camp,” Ex.

16, at 14, (4) telephone calls between Leonard and C.H. and C.H.’s testimony that his voice was

higher during those telephone conversations, and (5) C.H.’s testimony that he gave Leonard

“clues . . . within the text messages [he] had sent” about his age. RP at 66.4 This independent

evidence proves the required corpus delecti; specifically, the element of the crime that Leonard

intended his communication to reach a minor.




4
  In findings of fact 59 and 60, the trial court stated that C.H. had a “poor relationship with his
step-father” and that “[t]he defendant knew [C.H.] did not get along with his step-father.”
Clerk’s Papers at 13. We agree with Leonard that there was no evidence presented that C.H. had
trouble with his stepfather or that Leonard knew about it. Accordingly, we do not rely on those
findings or related evidence in determining whether there was sufficient independent evidence of
the corpus delicti.

                                                 6
No. 46753-4-II


        Leonard argues, however, that college students, who are not minors, refer to “school,”

may attend “band camp,” and may refer to waiting two years before being able to see somebody.

Br. of Appellant at 11. Framing the evidence in this way, Leonard argues the independent

evidence of the corpus delicti is consistent with a hypothesis of innocence: that Leonard

intended his communication not to be to a minor. We disagree.

        Examining the State’s evidence in the aggregate provides an inference that Leonard

intended his communications to reach a minor. The fact that a college student might have said

the same things about school, band camp and waiting two years is beside the point. The

question, rather, is whether the evidence supports “‘reasonable and logical inferences of both

criminal agency and noncriminal cause.’” Brockob, 159 Wash. 2d at 330 (quoting Lung, 70 Wash. 2d

at 372). Taking this evidence in the aggregate, it stretches the contours of rational thinking to

infer from it that Leonard did not intend his communications to reach a minor. In fact, allowing

any conceivable, remote possibility to disqualify corroborative evidence would transmute the

requirement of corroboration into one of proof beyond a reasonable doubt, leaving little of the

corpus delicti rule.

        Leonard fails to show that there was insufficient evidence to prove the corpus delicti of

the crime to which he confessed. Therefore, Leonard’s counsel was not deficient in refraining

from raising this issue at trial.

3.      Mental Evaluation

        Next, Leonard argues that he was provided ineffective assistance of counsel because his

attorney failed to have Leonard mentally evaluated and then relied on a mental deficiency

defense. We disagree.


                                                 7
No. 46753-4-II


       Leonard’s argument almost entirely relies on State v. Fedoruk, 184 Wash. App. 866, 339
P.3d 233 (2014). In Fedoruk, there was ample evidence that the defendant had suffered

documented mental illness and that he had made successful insanity defense claims to criminal

charges in the past. Id. at 871-72, 885. Because his attorney failed to raise the issue of an

insanity defense and did not seek an expert until the day before jury selection, the trial court

denied Fedoruk a continuance. Id. at 876-77, 881-82. For these two reasons, among others, we

held that defense counsel was ineffective. Id. at 881-85.

       Here, the basis for the criminal charge came from Leonard’s confession of his contact

with C.H. However, during that same confession, Leonard also “admitted” to sexually

inappropriate contact with two other minors. One was never found and the other, in reality, was

a person greatly above the age of majority. Therefore, Leonard argues, evidence existed that he

exhibited symptoms of possible mental delusion in regard to his admissions.

       While it was possible that Leonard had a mental illness, this evidence alone does not

make defense counsel’s failure to investigate deficient. Nor does it necessarily fall below the

threshold of a legitimate trial tactic in these circumstances to attempt to argue a mental

component in his defense without bringing in an expert or medical evidence to support such a

theory. Unlike Fedoruk, Leonard does not have a history of mental deficiency or using mental

illness as a defense to prior criminal charges. No evidence suggests that he had ever been

diagnosed with a serious mental illness; rather, there is simply circumstantial evidence that he

may have a mental illness based on the apparently false admissions to sexual contact with two

other minors. In other words, the record does not show any actual evidence of his mental illness




                                                  8
No. 46753-4-II


that would make defense counsel’s failure to investigate fall below an objective standard of

reasonableness. Accordingly, we hold that defense counsel’s tactics were not deficient.

           II. KNOWING, INTELLIGENT, AND VOLUNTARY WAIVER OF MIRANDA RIGHTS

       Leonard argues that the trial court erred in concluding that he made a knowing,

intelligent, and voluntary waiver of his Miranda rights. We disagree.

       For a defendant’s statements obtained through custodial interrogation to be admissible,

the State must establish by a preponderance of the evidence that the defendant was fully advised

of his Miranda rights and knowingly and intelligently waived them. State v. Heritage, 152
Wash. 2d 210, 214, 95 P.3d 345 (2004); State v. Athan, 160 Wash. 2d 354, 380, 158 P.3d 27 (2007);

State v. Haack, 88 Wash. App. 423, 435-36, 958 P.2d 1001 (1997). “We will not disturb a trial

court’s conclusion that a waiver was voluntarily made if the trial court found, by a

preponderance of the evidence, that the statements were voluntary and substantial evidence in the

record supports the finding.” Athan, 160 Wash. 2d at 380. “A confession is coerced, i.e., not

voluntary, if based on the totality of the circumstances the defendant’s will was overborne.”

State v. Burkins, 94 Wash. App. 677, 694, 973 P.2d 15 (1999). Some of the factors we consider

within the totality of the circumstances include the defendant’s physical condition, age, and

mental abilities, as well as the police’s conduct in obtaining the confession. Id.

       Here, substantial evidence supports the trial court’s findings that Leonard waived his

Miranda rights and was not coerced before giving his incriminating statements. These findings,

in turn, support the trial court’s conclusion that he made a knowing, voluntary, and intelligent

waiver of his rights. Officer Brent Murray first contacted Leonard and told him he was

investigating a charge of communicating with a minor for immoral purposes. Murray read


                                                 9
No. 46753-4-II


Leonard his Miranda rights in their entirety. He told Leonard that if he wanted to exercise those

rights at any time, he could. Leonard expressed no confusion about his rights and consented to

speak with Murray. Murray and another officer then invited Leonard to the police station for an

interview, to which he agreed.

       Once at the police station, Murray asked Leonard if he remembered the rights he read

him earlier and whether he wanted them to be read again. Leonard declined and replied that he

understood his rights. During the recorded interview, Murray read to Leonard the entirety of his

Miranda rights again. Leonard indicated that he understood those rights and that he understood

the rights when read to him earlier. Murray asked Leonard whether he understood that he could

invoke any of the Miranda rights at any time and that he did not have to answer any questions

asked of him; Leonard responded that he understood. This is substantial evidence to support the

trial court’s findings that Leonard was not coerced and waived his Miranda rights.

       Leonard argues, though, that he was coerced into making his incriminating statements

because of his “suggestibility and desire to be cooperative with authority” and that he did not

understand his rights because he was following his “typical practice of kowtowing to authority.”

Br. of Appellant at 18. However, the question on appeal is whether substantial evidence supports

the trial court’s findings that Leonard waived his rights and was not coerced; not whether there is

evidence contrary to these findings. Accordingly, we hold that substantial evidence supports the

trial court’s findings, which in turn, support the conclusion that Leonard voluntarily, knowingly,

and intelligently waived his Miranda rights.




                                                10
No. 46753-4-II


                                            IV. LFOS

       Leonard argues that the trial court erroneously imposed $3,742.16 in LFOs, including a

$250.00 jury demand fee. He raises this issue for the first time on appeal.

       When an appellant fails to raise an issue below, this court may refuse to review it, subject

to exceptions not applicable here. RAP 2.5(a). However, in this particular instance the jury

demand fee of $250.00, as the State concedes, was clearly erroneous, since Leonard had a bench

trial. RCW 36.18.016(3)(b).5 Under these circumstances, we exercise our discretion to review

and reverse the plainly erroneous jury demand fee.

       Leonard also challenges the full assessment of $3,742.16 in LFOs, arguing that it was

made without the individualized inquiry into ability to pay required by Blazina. However, in

State v. Lyle, 188 Wash. App. 848, 852, 355 P.3d 327 (2015), we ruled that we would decline to

exercise our discretion to consider such claims for the first time on appeal when sentencing took

place between our decision in Blazina, 174 Wash. App. 906, 301 P.3d 492 (2013), remanded, 182
Wash. 2d 827 (2015) and the Supreme Court’s 2015 decision in the same case. Leonard’s

sentencing fell within this window.

       Here, though, we are faced again with special circumstances in that we are remanding for

correction of an erroneous LFO, the jury demand fee, apart from Blazina. In that posture,

compliance with the rule announced by our Supreme Court is best served by ordering that all of

Leonard’s discretionary LFOs be stricken and remanding for the trial court to inquire into

Leonard’s ability to pay consistently with Blazina before imposing any discretionary LFOs.



5
 RCW 36.18.016 was amended in 2015. The amendment does not affect the issues in this
matter.

                                                11
No. 46753-4-II


                                         CONCLUSION

        We affirm Leonard’s conviction, but reverse his jury demand fee and his discretionary

LFOs. We remand for the sentencing court to strike his jury demand fee, any other discretionary

LFOs, and to comply with Blazina before imposing any discretionary LFOs against Leonard.

Under Blazina the sentencing court must make an individualized inquiry into the defendant’s

current and future ability to pay. 182 Wash. 2d at 839. In making this inquiry, the court must

consider factors including but not limited to incarceration and a defendant’s other debts,

including restitution. Id. Further, according to Blazina, if one meets the GR 34 standard for

indigency, courts should seriously question that person's ability to pay LFOs. Id.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     BJORGEN, A.C.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                12